DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Office action in response to amendment entered 4/04/2022.  Claims 1, 2 and 18 are amended, claim 3 is canceled, and no claims are added; claims 10-17 are withdrawn; Claims 1, 2, 4-19 are pending in this application.
Response to Arguments
Applicant’s amendments to the independent claims cause a change in scope and thus necessitate new grounds of rejection presented in this Office action.  However, the current rejection cites references applied in the prior rejection of record for matter that is challenged in the applicant arguments as independent claims 1 and 18 are amended to include limitations previously recited in claim 3 (now canceled).
Applicant's arguments filed 4/04/2022 have been fully considered but they are not persuasive. 
Applicant submits that Futaki fails to disclose or suggest "the inter-frequency measurement information further comprises a first indication indicating that measurements should be collected based on non-positioning event or a second indication indicating that measurements should be collected based on positioning request," as recited in amended Claim 1 (and similarly in Claim 18). Examiner respectfully disagrees.
Applicant’s main argument is that:
The above-mentioned paragraph of Futaki merely discloses a sequence diagram showing a specific example of a procedure for controlling the utilization of the shared frequency. For example, in FIG. 2 of Futaki, in Step S101, the radio terminal 2 performs, in accordance with an instruction from the radio station 1, the terminal measurement procedure to measure radio characteristics of the shared frequency. The terminal measurement procedure (S101) shown in FIG. 2 may be performed periodically or aperiodically. 
However, the terminal measurement procedure that may be performed periodically or aperiodically is completely different from the claimed inter-frequency measurement information that includes a first indication based on non-positioning event or a second indication based on positioning request. 

Examiner cites the current rejection in view of the claim amendment to further clarify and explain the examiners interpretation and position.  In the rejection, it is clear that Futaki (Futaki [0064] Fig. 2, [0029]-[0095] Fig. 10) teaches a location server, see OAM, sending a first measurement request containing the inter-frequency measurement information, see terminal measurement report command and candidate frequency notification, to an access node of the serving cell, see radio station 1, as recited in claims 1 and 18 in combination with the teachings of Kazmi.     
Regarding dependent claims 2, 4-9 and 19 examiner cites the rejection of claims 1 and 18 and the response to arguments for claims 1 and 18 as sufficiently addressing applicant remarks.
Election/Restriction
Applicant’s withdrawal of claims 10-17 in response to applicant election without traverse of Group I claims 1-9 in the reply filed on 04/04/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi; Muhammad Ali et al.  US 20120184290 in view of Futaki; Hisashi et al. US 20150050939.
Regarding Claims 1 and 18, Kazmi discloses A method implemented at a location server (See Kazmi Fig. 1, Fig. 2, Fig. 6, Fig. 9), comprising:
deciding inter-frequency measurement information for positioning a user equipment, UE, wherein the inter-frequency measurement information comprises at least one frequency other than a frequency of a serving cell of the UE; sending a first measurement request containing the inter-frequency measurement information to an access node of the serving cell (See Kazmi Fig. 2, Fig. 9, [0141] Furthermore, those skilled in the art will appreciate that a network node 44 herein generally performs the method 300 illustrated in FIG. 9. As shown in FIG. 9, the method 300 includes obtaining information that indicates one or more non-serving frequencies f.sub.1, f.sub.2 on which the wireless device 36 is to perform one or more positioning measurements (Block 310));
receiving a first measurement result from the access node (See Kazmi [0141] then sending the obtained information to the base station 40-s (Block 320); [0014]-[0015] The UE's E-CID measurements are reported by the UE to the positioning server (e.g. E-SMLC or SLP) over LPP);
and determining a position of the UE based on the measurement result (See Kazmi [0071] These positioning measurements are to be used by the terminal itself, or some other network node 44 in the core network 35 (e.g., a positioning node), for determining the device's geographic position).
Kazmi does not explicitly disclose the inter-frequency measurement information further comprises a first indication indicating that measurements should be collected based on non-positioning event or a second indication indicating that measurements should be collected based on positioning request.
Futaki teaches the inter-frequency measurement information further comprises a first indication indicating that measurements should be collected based on non-positioning event or a second indication indicating that measurements should be collected based on positioning request (See Futaki [0064] The terminal measurement procedure (S101) shown in FIG. 2 may be performed periodically or aperiodically. The execution of the aperiodic terminal measurement procedure (S101) may be triggered by a request [see positioning request, see inter-frequency measurement information comprising a second indication] from, for example, an operation management apparatus (OAM), a frequency management apparatus, or a GDB [see location server]… The radio station 1 may autonomously initiate the terminal measurement procedure (S101) in response to satisfaction of a predetermined condition [see non-positioning event]; See also Fig.10 [0092]-[0095] Step S503 the operation management apparatus (OAM) 4 [see location server] sends a command for the terminal measurement report [see second indication] to the radio stations 1A and 1B [see access node] in addition to the candidate frequency notification [see inter-frequency measurement information], Step S504, in response to the terminal measurement report command from the operation management apparatus (OAM) 4, the radio station 1 sends the terminal measurement report to the operation management apparatus (OAM); See also Fig. 1, [0053] [0062]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Kazmi to include the noted teachings of Futaki, in order for simplification of a measurement function (Futaki [0024]).

Regarding Claim 2, the combination teaches wherein the inter-frequency measurement information further comprises a number of the at least one frequency and/or a number of neighboring cells of each of the at least one frequency (See Kazmi [0141] one or more non-serving frequencies f.sub.1, f.sub).

Regarding Claim 5, the combination teaches sending a measurement request for the frequency of the serving cell to the access node (See Kazmi [0025]-[0026] intra-frequency measurement of serving cell);
receiving a second measurement result from the access node (See Kazmi [0141] then sending the obtained information to the base station 40-s (Block 320);  [0014]-[0015] The UE's E-CID measurements are reported by the UE to the positioning server (e.g. E-SMLC or SLP) over LPP);
determining a preliminary position of the UE based on the second measurement result
(See Kazmi [0071] These positioning measurements are to be used by the terminal itself, or some other network node 44 in the core network 35 (e.g., a positioning node), for determining the device's geographic position); 
	retrieving a second set of frequencies associated with the preliminary position from a location database; wherein the deciding inter-frequency measurement information step comprises: selecting some or all of the second set of frequencies as the at least one frequency (See Futaki [0006] The base station information indicates, for example, a geographical location of the base station and height of an antenna utilized by the base station. [0008] (2) The GDB determines at least one candidate frequency that can be secondarily used based on the base station information, a frequency band).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Futaki, in order to simplification of a measurement function (Futaki [0024]).

Regarding Claim 9, the combination teaches wherein the first measurement request comprises a LPPa E-CID Measurement Initiation Request or a NRPPa E-CID Measurement Initiation Request and the first measurement result is received via a LPPa E-CID Measurement Initiation Response or a NRPPa E-CID Measurement Initiation response (See Kazmi [0014]-[0015] The UE's E-CID measurements are reported by the UE to the positioning server (e.g. E-SMLC or SLP) over LPP, and the E-UTRAN E-CID measurements are reported by the eNodeB to the positioning node over LPPa. [0020]-0022]).


Claim 4, 6, 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi; Muhammad Ali et al.	US 20120184290 and Futaki; Hisashi et al. US 20150050939, further in view of Edge; Stephen William US 20180054795.

Regarding Claims 4 and 19, the combination teaches retrieving a first set of frequencies associated with the serving cell; wherein the deciding inter-frequency measurement information step comprises: 	selecting some or all of the first set of frequencies as the at least one frequency (See Kazmi Fig. 9, [0141] the method 300 includes obtaining information that indicates one or more non-serving frequencies f.sub.1, f.sub.2 on which the wireless device 36 is to perform one or more positioning measurements (Block 310)).
And further teaches retrieving a first set of frequencies associated with the serving cell from a location database (See Futaki [0078] the operation management apparatus (OAM) 4 communicates with the frequency management apparatus (SM) 5 and receives shared frequency information from the frequency management apparatus (SM) 5. The shared frequency information indicates an available shared frequency (i.e., at least one candidate frequency) [0005] A GDB provides..according to the geographical location.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Futaki, in order to simplification of a measurement function (Futaki [0024]).
The combination does not explicitly disclose receiving a location request containing an identifier of the serving cell from a mobility management node;
Edge teaches receiving a location request containing an identifier of the serving cell from a mobility management node (See Edge Fig. 3 308 [0121] At stage 308, the MME 108 sends to the E-SMLC 110 an LCS-AP Location Request message for the deferred location request received at stage 303 and may include the current serving cell ID for the UE 102);
retrieving a first set of frequencies associated with the serving cell from a location database (See Edge [0050] “..location servers, such as E-SMLC 110 or H-SLP 118, may be capable of providing positioning assistance data to UE 102 including,.. location servers may comprise an almanac (e.g. a Base Station Almanac (BSA)) which indicates the locations and identities of cellular transceivers and transmitters (e.g. eNBs 104 and 106) and/or local transceivers and transmitters in a particular region or regions such as a particular venue..”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Kazmi to include the noted teachings of Edge, in order for improving signal acquisition and measurement accuracy by UE (UEs) (Edge [0050]).
Regarding Claim 6, the combination including Edge teaches wherein the selecting step is performed based on operator configuration, UE's capability to support multi radio frequency, positioning accuracy requirement, or appearance probabilities of the frequencies in the serving cell (See Edge [0050] “..location servers, such as E-SMLC 110 or H-SLP 118, may be capable of providing positioning assistance data to UE 102 including,.. location servers may comprise an almanac (e.g. a Base Station Almanac (BSA)) which indicates the locations and identities of cellular transceivers and transmitters (e.g. eNBs 104 and 106) and/or local transceivers and transmitters in a particular region or regions such as a particular venue..” where almanac data is based on operator configuration).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Edge, in order for improving signal acquisition and measurement accuracy by UE (UEs) (Edge [0050]).

Regarding Claim 8, the combination teaches wherein the first measurement result comprises measurements for some or all of the at least one frequency (See Kazmi Fig. 8, [0140]-[0141] “..As shown in FIG. 8, the method 200 includes obtaining information that indicates one or more non-serving frequencies f.sub.1, f.sub.2 on which the wireless device 36 is to perform one or more positioning measurements (Block 210).. and then sending the obtained information to the base station 40-s (Block 320)”) marked with information of the frequency (See Futaki [0053]-[0058]  Information regarding the shared frequency)
The combination does not explicitly disclose the measurements are marked with cell of the frequency and/or a third indication indicating whether the measurements are collected based on non-positioning event or the measurements are collected based on positioning request
Edge teaches the measurements are marked with cell of the frequency and/or a third indication indicating whether the measurements are collected based on non-positioning event or the measurements are collected based on positioning request (See Edge [0136], [0147] the location measurements may include at least one of a cell ID, RSSI, RSRP, RSRQ, RSTD or RTT measurement)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Edge, in order to supporting location services (LCS) for user equipment (UEs) (Edge [0002]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kazmi; Muhammad Ali et al.  US 20120184290 and Futaki; Hisashi et al. US 20150050939, further in view of Shi; Liang et al. US 20140038639.
Regarding Claim 7, The combination teaches the determining a position of the UE based on the measurement result.
The combination does not explicitly disclose calculating similarities between measurements in the first measurement result and corresponding signatures recorded in a location database; determining the position of the UE based on the calculated similarities.
	Shi teaches calculating similarities between measurements in the first measurement result and corresponding signatures recorded in a location database; determining the position of the UE based on the calculated similarities (See Shi [0010], [0087] “..the processor 630 retrieves the best matching fingerprint or one having the highest similarity for the location-dependent data from the database 620, and generates positioning result by determining the location corresponding to the best matching fingerprint as the mobile device's location if its similarity exceeds a predetermined threshold..”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Shi, in order to find position from real radio condition measurements (Shi [0004]).
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/UMAIR AHSAN/Examiner, Art Unit 2647